Citation Nr: 1451957	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a headaches disorder.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active military service from October 1984 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia dated in March 2010.

The Veteran presented testimony at a Board videoconference hearing (conducted by the undersigned Veterans Law Judge) in February 2013.  The transcript of the hearing is associated with the record.

As part of the March 2010 rating decision, the RO also denied claims seeking service connection for gastroesophageal reflux disease and uterine fibroid.  The Veteran perfected appeals as to these two claims.  See VA Form 9, dated in August 2012.  The Veteran withdrew these claims in February 2013.  See February 2013 hearing transcript.  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.


FINDING OF FACT

There has been no showing by competent medical, or competent and credible lay evidence that the Veteran has a chronic disability manifested by headaches that may be causally related to active service.







CONCLUSION OF LAW

A headaches disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).


The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Adequate notice was supplied to the Veteran in December 2009.

The duty to assist the Veteran in the development of the claim has also been met.  VA obtained service treatment records and post-service VA and private medical treatment records.  VA has not obtained a medical opinion in connection with the claim of service connection for a headaches disorder.  The Board concludes an examination is not needed in this case because there is no evidence indicating that the Veteran's current complaints of headaches may be associated with any incident of service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Review of the Veteran's service treatment records shows that she neither complained of, or was diagnosed as having, any headache-related pathology during her active service.  She also is shown to have declined to have a separation examination in August 1986.  

VA treatment records on file, showing receipt of post service treatment by the Veteran for several medical-related problems, include one dated in February 2009.  This record shows that the Veteran reportedly had chronic headaches.  The etiology of which was noted to be questionable.  There was no mention of the complaints being related to service.

Several other VA records on file are shown to include a "Computerized Problem List."  None of these are shown to include anything described as relating to a headaches disorder.  

At her February 2013 hearing conducted by the undersigned, the Veteran testified that it was her belief that her claimed headaches disorder was caused by the inclusion of mercury in a crown she had received as part of a dental procedure while on active duty.  She added that following her service separation the crown needed to be replaced, at which time she was told it contained mercury.  She added at her hearing that her headaches had begun in the late 1990's.  At the hearing the Veteran's attorney indicated that a VA examination might be beneficial in the development of this case so that the Veteran's mercury levels could be tested, and so that an opinion might be supplied concerning the etiology of the Veteran's claimed headaches disorder.  

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon, 20 Vet. App. at 83.  The Veteran's statements describing her symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The preponderance of the competent medical, or competent and credible lay, evidence of record in this case is found to be against the Veteran's claim seeking service connection for a headaches disorder.  Therefore, the claim must be denied.  38 C.F.R. § 3.102 

The Board acknowledges the assertions by the Veteran in support of her claim; the Veteran essentially has claimed that mercury contained as part of a crown (i.e., dental procedure) in service caused her to later develop headaches.   Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of headaches falls outside the realm of common knowledge of a lay person.  Jandreau.  Finally, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

However, the contentions that the Veteran has a headaches disorder as a result of her active military service, to include as caused by the alleged inclusion of mercury in a dental crown, does not constitute medical evidence in support of her claim.  Jandraeu, Kahana.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of her claim.

The Veteran is competent to state that she observed having symptoms related to headaches after service.  However, she is not competent to supply an etiology of her current headaches.  The service treatment records do show findings related to headaches, and there is no competent credible evidence that she has a current headaches disorder related to her service.

The Board again acknowledges that the Veteran has made a general allegation that she was exposed to mercury in the course of an in-service dental procedure.  The Veteran's vague assertions do not provide sufficient information regarding this exposure and she lacks the competence to report that she was exposed to mercury in service, and, even if so, that such exposure led to the development of her claimed headaches disorder.  As such, the Board finds it unnecessary to remand for additional development.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).

In summary, the record contains no competent evidence linking a current diagnosis of any headaches-related disorder to the Veteran's military service.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for her claimed headaches disorder, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorder.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.

ORDER

Entitlement to service connection for a headaches disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


